Case 2:19-cv-00468-VAP-SS Document 23 Filed 05/06/19 Page 1 of 5 Page ID #:83



  1 NICHOLAS M. WAJDA (State Bar #259178)
      Attorney Email Address: nick@wajdalawgroup.com
  2 WAJDA LAW GROUP, APC
      11400 West Olympic Boulevard, Suite 200M
  3 Los Angeles, California 90064
  4 Telephone: (310) 997-0471
    Facsimile: (866) 286-8433
  5 Attorney for Plaintiff
  6
  7
                           UNITED STATES DISTRICT COURT
  8                       CENTRAL DISTRICT OF CALIFORNIA
  9
 10 THERESA PACHECO a/k/a                         Case No. 2:19-cv-00468-VAP-SS
 11 THERESA CANETE,                               JOINT FRCP 26(f) REPORT
 12                      Plaintiff,
                                                  Date: May 20, 2019
 13                                               Time: 1:30 p.m.
            v.
 14                                               Place: First Street Courthouse
                                                         Courtroom 8A, 8th Floor
 15 HUNT & HENRIQUES ATTORNEYS                           50 West 1st Street,
    AT LAW,                                              Los Angeles, California 90012
 16
                 Defendant.
 17
 18
 19         Pursuant to the Court’s Order, Plaintiff THERESA PACHECO a/k/a

 20 THERESA CANETE (“Plaintiff”) and Defendant HUNT & HENRIQUES
 21 ATTORNEYS AT LAW (“Defendants”) (collectively, the “Parties”) submit the
 22 following joint Rule 26(f) Report:
          1.     Statement of the case:
 23
                 (a) Plaintiff’s statement
 24
 25       Plaintiff alleges that Defendant sent him a false, deceptive, and misleading

 26 correspondences attempting to collect on a default consumer debt in violation of the
 27 Fair Debt Collection Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq. and
 28 the Rosenthal Fair Debt Collection Practices Act (“RFDCPA”) under Cal. Civ. Code
                                              1
Case 2:19-cv-00468-VAP-SS Document 23 Filed 05/06/19 Page 2 of 5 Page ID #:84



  1 §1788.
  2               (b)   Defendant’s statement
  3 Plaintiff overconstrues the legal reach of the statutes underlying her complaint.
  4 Plaintiff continues to allege facts after receiving evidence that her allegations are
  5 false, without having any conflicting evidence in hand.
  6        2.     Legal issues:
  7        Whether Defendant properly advised Plaintiff of statutorily mandated
  8 disclosures. Whether disclosures that plaintiff asserts are “statutorily mandated” are
  9 actually mandated by statute and, if so, whether the statute is constitutionally
 10 permitted to impose such a mandate. The attorney review process of the collection
 11 correspondences sent by Defendant.
 12        3.     Damages:
 13               (a)   Plaintiff: Plaintiff is entitled to statutory damages of up to
 14 $2,000.00 from Defendant for violations of the FDCPA and RFDCPA. Plaintiff is
 15 also seeking attorneys’ fees and costs associated with this action.
 16               (b)   Defendant: Defendant has not violated any statute, so plaintiff
 17 can recover nothing. To the extent that any statute may have been inadvertently
 18 violated, defendant is entitled to the absolute defense provided by 15 United States
 19 Code § 1692k.
 20        4.     Insurance:
 21               (a)   Plaintiff: Has no applicable insurance.
 22               (b)   Defendant: Has no applicable insurance.
 23        5.     Motions:
 24               (a)   Plaintiff: At this time Plaintiff does not anticipate filing any
 25 Motions to Amend the Pleadings.
 26               (b)   Defendant: Defendant does not anticipate moving to amend the
 27 pleadings.
 28
                                                2
Case 2:19-cv-00468-VAP-SS Document 23 Filed 05/06/19 Page 3 of 5 Page ID #:85



  1        6.     Complexity:
  2        The Parties agree that this matter is not suitable for utilization of the
  3 procedures of the Manual for Complex Litigation.
  4        7.     Status of Discovery:
  5        The parties have not yet engaged in any formal or informal discovery.
  6        8.     Discovery Plan:
  7        The parties anticipate written and oral discovery regarding the
  8 communications between the parties as well as Defendant’s policies and procedures.
  9 Plaintiff may also conduct third-party discovery to the originator of the debt at issue.
 10 The parties do not anticipate any changes in the disclosures required by Rule 26(a).
 11 The number of interrogatories, requests for admissions, and requests for production
 12 of documents, as well as number and length of depositions, shall be as set forth in
 13 the Federal Rules of Civil Procedure. The parties do not anticipate any issues with
 14 Electronically Stored Information (“ESI”). If any ESI is exchange .pdf will be the
 15 default format (where applicable) unless native format is requested.
 16        The parties propose the following timetable for discovery:
 17        Initial disclosures:                            April 29, 2019
 18        Fact Discovery cut-off:                         December 20, 2019
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 3
Case 2:19-cv-00468-VAP-SS Document 23 Filed 05/06/19 Page 4 of 5 Page ID #:86



  1            9.    Expert Discovery: The parties do not anticipate expert discovery on
  2
      this matter at this time. Plaintiff does anticipate the need for survey information
  3
      regarding the correspondence at issue.
  4
  5
               10.   Dispositive Motions:
  6
                     (a)    Plaintiff: Does not anticipate filing a Motion for Summary
  7
  8 Judgment at this time.
  9
                     (b)    Defendant: Defendant will file a summary judgment motion.
 10
 11 Defendant may file an anti-SLAPP motion as to the state law cause of action which,
 12
      under FRCP, may be heard at any time at least 30 days before the date first set for
 13
      trial.
 14
 15
               11.   Settlement Efforts:
 16
               Plaintiff has tendered a settlement demand to Defendant and the parties are
 17
      discussing the same.
 18
               The Parties request ADR No. 1—Settlement Conference by the Magistrate
 19
      Judge assigned to the matter.
 20
               12.   Preliminary Trial Estimate:
 21
               Plaintiff has requested a jury trial and the parties anticipate any trial lasting
 22
      two days.
 23
               13.   Trial Counsel:
 24
               Plaintiff will be represented by Nathan C. Volheim, Esq. and Nicholas M.
 25
      Wajda, esq. at trial. Defendant will be represented by Kurtiss A. Jacobs, LL.M., and
 26
      Donald Sherril, Esq.
 27
 28
                                                     4
Case 2:19-cv-00468-VAP-SS Document 23 Filed 05/06/19 Page 5 of 5 Page ID #:87



  1        14.   Independent Expert or Master:
  2        The Parties agree that this case is not suitable for referral to a master or
  3 independent expert.
  4        15.   Other Issues:
  5        None at this time.
  6
  7
  8 DATED: May 6, 2019                Respectfully submitted,
  9
                                             /s/Nathan C. Volheim
 10
                                             Attorneys for Plaintiff
 11
 12
 13
      DATED:                                 Respectfully submitted,
 14
                                             /s/       Kurtiss A. Jacobs
 15
 16
                                             Attorneys for Defendant
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   5
